Citation Nr: 1601641	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-27 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for the Veteran's status post-sclerotherapy for varicose vein, left leg (varicose vein disability).

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to September 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a Board videoconference hearing in front of the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is associated with the Veteran's claims file.  This case was previously before the Board in November 2013, when it remanded the Veteran's rating increase claim for further development. 

When the Veteran filed his claim for a rating increase in July 2008, his varicose vein disability was rated as noncompensable.  During the pendency of the appeal, the RO, in an April 2014 rating decision, granted an increased evaluation of 40 percent for the Veteran's varicose vein disability, effective July 21, 2008, the date of the Veteran's claim.  As the grant of a 40 percent rating did not constitute a full grant of the benefit sought, the increased rating issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the veteran claims that his service-connected disability prevents him from working.  In this case, it appears that the record raises a TDIU issue.  In a letter to Congressman George Holding dated in November 2015, the Veteran reported that a VA physician "took [him] out of work permanently" and that he is unable to walk or stand for a long period of time at any job due to his left leg.  Because this letter suggests that the Veteran is currently not working and that his varicose vein disability has impacted his ability to work, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains a transcript from the April 2013 Board videoconference hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is needed prior to adjudication of the claims on appeal.  Although the Board sincerely regrets any further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.  See 38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board observes that the Veteran was last afforded a VA examination for his service-connected varicose vein disability in January 2014.  Since that examination, the Veteran has provided evidence suggesting that his varicose vein disability may have worsened.  Specifically, in a November 2015 letter to Congressman Holding, the Veteran indicated that his varicose vein disability had worsened since an undisclosed date, as the symptoms were spreading toward his back and buttocks, causing a black discoloration on nearly his entire calf, as well as his back and buttocks.  The Veteran maintained that his "way of life is in jeopardy" because a VA physician "took [him] out of work permanently," and he is unable to walk or stand for long periods of time.  The Board also notes that at the April 2013 Board videoconference hearing, the Veteran indicated that he was going to have vein replacement surgery in his left leg, and the January 2014 VA examination report provides that the Veteran was scheduled to have a vein replacement procedure performed in March 2014.  In light of this evidence, the Board finds that a new VA examination is warranted and necessary to determine the current nature and severity of the Veteran's varicose vein disability.  See 38 C.F.R. § 3.159(c)(4); Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).

The evidence also indicates that there are outstanding VA and private treatment records concerning the Veteran's varicose vein disability.  In its November 2013 remand order, the Board directed the RO to obtain any outstanding VA treatment records, as the record reflected that the Veteran had continued to receive treatment at the VA Medical Center; however, based on a review of the record, there is no indication that this was completed.  Additionally, attached to the Veteran's November 2015 letter to Congressman Holding is a letter from a VA primary care physician dated in November 2015 noting that the Veteran was seen at the VA clinic in Greenville, North Carolina.  The VA physician noted that the Veteran has a history of a blood clot in the left lower extremity for many years and has seen vascular specialists at the Durham VA Medical Center.  With the exception of a January 2014 VA examination report, VA treatment records have not been associated with the Veteran's claims file since 2010.  Accordingly, on remand, any outstanding VA treatment records must be obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 612 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

Additionally, if the Veteran adequately identifies relevant private medical records, the VA should make reasonable efforts to obtain such records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  The Board notes that an October 2009 VA treatment record indicates that the Veteran had been undergoing physical therapy with D.H. for lymphedema of the left leg, and a February 2010 private treatment record from physician assistant J.M. provides that the Veteran received treatment at the Nash Day Hospital Lymphedema Clinic.  

Finally, as stated in the Introduction section, the Board has determined that a claim for a TDIU is part of the Veteran's pending increased rating claim.  However, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include treatment records from the Greenville and Durham VA Medical Centers, the Nash Day Hospital Lymphedema Clinic, and physical therapist D.H.  

Additionally, the Veteran should be asked to identify any facility or provider that has performed any vein replacement procedure since his last January 2014 examination.  

Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c).  If the VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	Afford the Veteran a VA examination to determine the current nature and severity of his service-connected varicose vein disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner. All indicated studies should be performed, and the examination report should comply with all appropriate protocols for rating varicose veins.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.

To the extent possible, the examiner should distinguish the symptoms and effects of the Veteran's service-connected varicose vein disability from those associated with any non-service connected disability, to include chronic deep vein thrombosis and lupus.  If the examiner is unable to differentiate which symptoms are due to varicose veins and which are due to other disabilities, the examiner should so state.

The examiner should also discuss any functional impairment associated with, and expected effect on employment resulting from, the Veteran's service-connected varicose vein disability, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by non-service-connected disabilities.

A complete rationale for all opinions expressed must be provided. 

3.	Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

4.	After completing the above development and any other action deemed necessary, the RO should review the record and re-adjudicate the issues on appeal.  If any benefits sought remain denied, a supplemental statement of the case should be provided to the Veteran and his representative after affording the requisite time period to respond.  The case should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


